
	
		I
		112th CONGRESS
		1st Session
		H. R. 3607
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Mr. Smith of
			 Washington (for himself and Mr.
			 Dicks) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a program to improve freight mobility in the
		  United States, to establish the National Freight Mobility Infrastructure Fund,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Freight Mobility
			 Infrastructure Act.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Title I—National Freight Mobility Infrastructure Improvement
				Program
					Sec. 101. Definitions.
					Sec. 102. Establishment of program.
					Sec. 103. Applications.
					Sec. 104. Competitive project selection and eligibility
				criteria for grants.
					Sec. 105. Funding agreements.
					Sec. 106. Grant requirements.
					Sec. 107. Annual report.
					Sec. 108. Applicability of title 23.
					Sec. 109. Regulations.
					Title II—Funding
					Sec. 201. Establishment of National Freight Mobility
				Infrastructure Fund.
					Sec. 202. Freight mobility infrastructure tax.
				
			INational Freight
			 Mobility Infrastructure Improvement Program
			101.DefinitionsIn this title, the following definitions
			 apply:
				(1)Designated
			 entityThe term
			 designated entity means—
					(A)an entity
			 designated by the chief executive officer of a State (or the chief executive
			 officer’s designee) as eligible to apply for and receive funding under the
			 program established under section 102;
					(B)a regional
			 authority if the authority is responsible under the laws of a State for a
			 capital project; and
					(C)a public
			 port.
					(2)Eligible project
			 costsThe term eligible project costs means
			 the—
					(A)reimbursement of
			 the costs of development phase activities, including planning, feasibility
			 analysis, revenue forecasting, environmental review, preliminary engineering
			 and design work, and other preconstruction activities; and
					(B)the costs of
			 construction, reconstruction, rehabilitation, and acquisition of real property
			 (including land related to the project and improvements to land), environmental
			 mitigation, construction contingencies, acquisition of equipment, and
			 operational improvements.
					(3)Eligible
			 projectThe term eligible project means any freight
			 mobility infrastructure project that meets the criteria established in section
			 104.
				(4)SecretaryThe
			 term Secretary means the Secretary of Transportation.
				(5)StateThe
			 term State has the meaning given such term in section 101(a) of
			 title 23, United States Code.
				102.Establishment
			 of program
				(a)In
			 generalThe Secretary shall establish a program to provide grants
			 to States and designated entities for projects to improve the efficiency of
			 freight mobility in the United States.
				(b)Overhead
			 costsIn carrying out the
			 program, the Secretary shall seek to minimize administrative costs, including
			 overhead, enforcement, and auditing costs.
				103.ApplicationsA State or designated entity seeking to
			 receive a grant under this title for an eligible project shall submit to the
			 Secretary an application in such form and in accordance with such requirements
			 as the Secretary may require.
			104.Competitive
			 project selection and eligibility criteria for grants
				(a)Selection of
			 projectsIn carrying out this title, the Secretary shall—
					(1)award grants on a
			 competitive basis;
					(2)conduct a national
			 solicitation for applications; and
					(3)establish criteria
			 for selecting among freight projects of national and regional significance that
			 include, but are not limited to, those which enable—
						(A)the construction
			 of grade separations at railroad, highway, and railroad-highway
			 junctions;
						(B)the construction
			 of railroad bypasses and spurs;
						(C)the construction
			 of railroad side tracks;
						(D)the expansion of
			 rail and highway tunnels to accommodate larger, taller, and additional volumes
			 of vehicular and rail freight and container stacks;
						(E)the addition of
			 railroad track and intermodal facilities at international gateways, land, air,
			 and sea ports, points of congestion, and logistic centers;
						(F)highway and road
			 construction (including reinforcement for heavy weight vehicles and heavy
			 traffic volume) at international gateways, land, air, and sea ports, points of
			 congestion, and logistic centers to better accommodate and speed the flow of
			 freight traffic;
						(G)the construction
			 and improvement of rail and highway bridges that carry a substantial amount of
			 freight;
						(H)the construction
			 of highway ramps that carry a substantial amount of freight; and
						(I)the construction
			 of highway lanes, including lanes that segregate freight and passenger
			 vehicular traffic.
						(b)Project
			 requirementsThe Secretary may approve a grant under this title
			 for a project only if the Secretary determines that the project—
					(1)will improve
			 freight mobility and national freight capacity and efficiency;
					(2)is cost-effective;
					(3)is based on the
			 results of preliminary engineering;
					(4)is justified based
			 on extent to which the project—
						(A)will enhance
			 national and regional economies by allowing for economic development, growth,
			 and efficiency as measured by—
							(i)the
			 impact on the Nation’s gross domestic product;
							(ii)increases in new
			 businesses and jobs and retention of existing businesses and jobs;
							(iii)State and local
			 tax receipts; and
							(iv)improved safety
			 as measured by reductions in accidents, injuries, and fatalities; and
							(B)seeks to maximize
			 economic opportunities for communities; and
						(5)is supported by an
			 acceptable degree of non-Federal financial commitments, as determined under
			 subsection (d).
					(c)Selection
			 considerationsIn selecting a project under this title, the
			 Secretary shall consider the extent to which the project—
					(1)improves freight
			 mobility and national freight capacity and efficiency;
					(2)is cost
			 effective;
					(3)complements and
			 supports the objectives of a strategic freight plan to be developed by the
			 State or designated entity in accordance with such requirements as the
			 Secretary may prescribe;
					(4)facilitates freight throughput of higher
			 volume and values;
					(5)uses operational
			 efficiencies, including intelligent transportation systems, that enhance the
			 efficiency or effectiveness (or both) of the project;
					(6)enhances national and regional economies by
			 allowing for economic development, growth, and efficiency;
					(7)helps maintain or
			 protect the environment;
					(8)improves safety as measured by reductions
			 in accidents, injuries, and fatalities; and
					(9)is supported by an acceptable degree of
			 non-Federal financial commitments, as determined under subsection (d).
					(d)Non-Federal
			 financial commitment
					(1)RequirementsIn
			 evaluating a project under this section, the Secretary shall require
			 that—
						(A)the proposed
			 project plan provides for the availability of contingency amounts that the
			 Secretary determines to be reasonable to cover unanticipated cost increases;
			 and
						(B)each proposed
			 non-Federal source of capital and operating financing is stable, reliable, and
			 available within the proposed project timetable.
						(2)ConsiderationsIn
			 assessing the stability, reliability, and availability of proposed sources of
			 non-Federal financing under paragraph (1)(B), the Secretary shall
			 consider—
						(A)existing financial
			 commitments;
						(B)the degree to
			 which financing sources are dedicated to the purposes proposed;
						(C)any debt
			 obligation that exists or is proposed by the recipient for the proposed
			 project; and
						(D)the extent to
			 which the project has a non-Federal financial commitment that exceeds the
			 required non-Federal share of the cost of the project.
						(e)Project
			 evaluation
					(1)In
			 generalA proposed project may advance from preliminary
			 engineering to final design and construction only if the Secretary finds that
			 the project meets the requirements of this section and there is a reasonable
			 likelihood that the project will continue to meet such requirements.
					(2)Evaluation and
			 ratingIn making such findings, the Secretary shall evaluate and
			 rate the project as highly recommended,
			 recommended, or not recommended based on the
			 results of preliminary engineering, the project selection considerations, and
			 the degree of non-Federal financial commitment, as required under this title.
			 In rating the projects, the Secretary shall provide, in addition to the overall
			 project rating, individual ratings for each of the project selection
			 considerations.
					(3)PriorityThe
			 Secretary shall award grants first for projects designated as ‘highly
			 recommended’ and next for projects designated as ‘recommended’, in an order
			 based upon the extent to which each project adheres to the project selection
			 considerations applicable to the project under this section.
					(f)Distribution
			 among StatesNot to exceed 10 percent of the funds made available
			 to carry out this title in a fiscal year may be used to make grants for
			 projects located in a single State.
				105.Funding
			 agreements
				(a)Full funding
			 grant agreements
					(1)In
			 generalA project financed under this title shall be carried out
			 through a full funding grant agreement. The Secretary shall enter into a full
			 funding grant agreement based on the evaluations and ratings required under
			 section 104(e).
					(2)TermsIf
			 the Secretary makes a full funding grant agreement with an applicant, the
			 agreement shall—
						(A)establish the
			 terms of participation by the United States Government in a project under this
			 section;
						(B)establish the
			 maximum amount of Government financial assistance for the project;
						(C)cover the period
			 of time for completing the project, including a period extending beyond the
			 period of an authorization; and
						(D)make timely and
			 efficient management of the project easier according to the laws of the United
			 States.
						(3)AgreementAn
			 agreement under this subsection obligates an amount of available budget
			 authority specified in law and may include a commitment, contingent on amounts
			 to be specified in law in advance for commitments under this subsection, to
			 obligate an additional amount from future available budget authority specified
			 in law. The agreement shall state that the contingent commitment is not an
			 obligation of the Government. Interest and other financing costs of efficiently
			 carrying out a part of the project within a reasonable time are a cost of
			 carrying out the project under a full funding grant agreement, except that
			 eligible costs may not be more than the cost of the most favorable financing
			 terms reasonably available for the project at the time of borrowing. The
			 applicant shall certify, in a way satisfactory to the Secretary, that the
			 applicant has shown reasonable diligence in seeking the most favorable
			 financing terms.
					(b)AmountsThe
			 total estimated amount of future obligations of the Government and contingent
			 commitments to incur obligations covered by all full funding grant agreements
			 may be not more than the greater of the amount authorized to carry out this
			 section or an amount equivalent to the last 2 fiscal years of funding
			 authorized to carry out this section less an amount the Secretary reasonably
			 estimates is necessary for grants under this section not covered by a full
			 funding grant agreement. The total amount covered by full funding grant
			 agreements may be not more than a limitation specified in law.
				106.Grant
			 requirements
				(a)Highway
			 construction projectsA grant for the construction of a highway
			 under this title shall be subject to all of the requirements of title 23,
			 United States Code.
				(b)Other terms and
			 conditionsThe Secretary shall require that all grants under this
			 title be subject to all terms, conditions, and requirements that the Secretary
			 decides are necessary or appropriate for purposes of this section, including
			 requirements for the disposition of net increases in the value of real property
			 resulting from the project assisted under this title.
				(c)Government’s
			 share of project costBased on engineering studies, studies of
			 economic feasibility, and information on the expected use of equipment or
			 facilities, the Secretary shall estimate the cost of a project receiving
			 assistance under this title. A grant for the project shall not exceed 80
			 percent of the project cost.
				107.Annual
			 reportNot later than the
			 first Monday in February the year after the date of enactment of this Act and
			 each year thereafter, the Secretary shall submit to the Committees on
			 Transportation and Infrastructure and Appropriations of the House of
			 Representatives and the Committees on Commerce, Science, and Transportation and
			 Appropriations of the Senate a report that includes—
				(1)a
			 proposal on the allocation of amounts to be made available to finance grants
			 under this section;
				(2)evaluations and
			 ratings, as required under section 104(e); and
				(3)recommendations of
			 projects for funding based on the evaluations and ratings and on existing
			 commitments and anticipated funding levels for the next 3 fiscal years and for
			 the next 10 fiscal years based on information currently available to the
			 Secretary.
				108.Applicability
			 of title 23Funds made
			 available to carry out this title shall be available for obligation in the same
			 manner as if such funds were apportioned under chapter 1 of title 23, United
			 States Code, except that such funds shall not be transferable and shall remain
			 available until expended and the Federal share of the cost of a project under
			 this section shall be as provided in this title.
			109.RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Transportation shall issue regulations
			 to carry out this title.
			IIFunding
			201.Establishment
			 of National Freight Mobility Infrastructure Fund
				(a)Establishment of
			 the FundThere is established
			 in the Treasury a separate account which shall be known as the National
			 Freight Mobility Infrastructure Fund (in this section referred to as
			 the Fund).
				(b)Deposits into
			 the FundThe account shall consist of amounts transferred to the
			 Fund under section 4286 of the Internal Revenue Code of 1986.
				(c)Expenditures
			 from Fund
					(1)In
			 generalAmounts in the account shall be made available to the
			 Secretary of Transportation for each of the fiscal years 2011 to 2036, without
			 further appropriation, for making expenditures to meet the obligations of the
			 United States to carry out this Act.
					(2)Administrative
			 expensesNot more than 4 percent of the amounts made available to
			 the Secretary under this section for a fiscal year may be used for
			 administrative expenses of the Secretary in carrying out this Act.
					202.Freight
			 mobility infrastructure tax
				(a)Imposition of
			 TaxChapter 33 of the Internal Revenue Code of 1986 is amended by
			 adding after subchapter C the following new subchapter:
					
						DTransportation by
				Freight Rail and Highway
							
								Sec. 4286. Imposition of tax.
							
							4286.Imposition of
				tax
								(a)In
				generalThere is hereby
				imposed upon taxable ground transportation of property within the United States
				a tax equal to 1 percent of the fair market value of such
				transportation.
								(b)Fair market
				value of taxable ground transportation
									(1)Transportation
				by unrelated personsIn the
				case of amounts paid to an unrelated person engaged in the business of
				transporting property by freight rail or highway for hire, the fair market
				value shall be the amount paid for transporting such property.
									(2)Transportation
				by related personsIn the
				case of transportation of property by the taxpayer or a person related to the
				taxpayer, the fair market value of such transportation shall be the amount
				which would be paid for transporting such property if such property were
				transported by an unrelated person, determined on an arms’ length basis.
									(c)By whom
				paid
									(1)In
				generalExcept as provided by
				paragraph (2), the tax imposed by subsection (a) shall be paid—
										(A)by the person
				making the payment subject to tax; or
										(B)in the case of
				transportation by a related person, by the person for whom such transportation
				is made.
										(2)Payments made
				outside the United StatesIf
				a payment subject to tax under subsection (a) is made outside the United States
				and the person making such payment does not pay such tax, such tax shall be
				paid by the person to whom the property is delivered in the United States after
				the final segment of transportation in the United States.
									(3)Determinations
				of amounts paid in certain casesFor purposes of this section,
				rules similar to the rules of section 4271(c) shall apply.
									(d)Transfer of
				amounts equivalent to tax to National Freight Mobility Infrastructure
				FundThere are hereby
				appropriated to the National Freight Mobility Infrastructure Fund amounts
				equivalent to the taxes received in the Treasury under subsection (a).
								(e)DefinitionsFor purposes of this part—
									(1)Taxable ground
				transportationThe term taxable ground
				transportation means transportation of property by—
										(A)freight rail,
				or
										(B)commercial motor vehicle (as defined in
				section 31101(1) of title 49, United States Code) for a distance of more than
				50 miles.
										(2)Related
				personA person (hereinafter
				in this paragraph referred to as the related person) is related
				to any person if the related person bears a relationship to such person
				specified in section 267(b) or 707(b)(1), or the related person and such person
				are engaged in trades or businesses under common control (within the meaning of
				subsections (a) and (b) of section 52). For purposes of the preceding sentence,
				in applying section 267(b) or 707(b)(1), 10 percent shall be
				substituted for 50 percent.
									(f)Exemption for
				United States and possessions and State and local
				governmentsSubsection (a) shall not apply to the transportation
				of property purchased for the exclusive use of the United States, or any State
				or political subdivision thereof. For purposes of the preceding sentence, the
				term State includes the District of Columbia.
								.
				(b)Credits or
			 refunds to persons who collected certain taxesSection 6415 of
			 such Code is amended by striking or 4271 each place it appears
			 and inserting 4271, or 4286.
				(c)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of the Treasury shall issue
			 regulations to carry out the amendments made by this section.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to transportation beginning on or after the last day
			 of the 180-day period beginning on the date of the issuance of regulations
			 under subsection (c).
				
